Citation Nr: 0824636	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-36 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for a scar on the 
veteran's head.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1999 to 
November 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied service connection for a low back 
disability, a right knee disability, a left knee disability, 
a right ankle disability, a left ankle disability and a scar 
on the veteran's head.

In a letter written by the veteran's representative, he 
indicated that the veteran wanted a Decision Review Officer 
(DRO) hearing.  In response, the veteran was informed by 
letter that the hearing was scheduled for July 31, 2007.  The 
veteran failed to report for the scheduled hearing.  He also 
did not request a postponement and has provided no 
explanation for his failure to attend the hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  Competent medical evidence of a low back disability is 
not of record, or in the alternative, competent evidence of a 
nexus between a claimed low back disability and active 
military service is not of record. 

2.  Competent medical evidence of a right knee disability is 
not of record, or in the alternative, competent evidence of a 
nexus between a claimed right knee disability and active 
military service is not of record. 

3.  Competent medical evidence of a left knee disability is 
not of record, or in the alternative, competent evidence of a 
nexus between a claimed left knee disability and active 
military service is not of record. 

4.  Competent medical evidence of a right ankle disability is 
not of record, or in the alternative, competent evidence of a 
nexus between a claimed right ankle disability and active 
military service is not of record.

5.  Competent medical evidence of a left ankle disability is 
not of record, or in the alternative, competent evidence of a 
nexus between a claimed left ankle disability and active 
military service is not of record. 

6.  Competent medical evidence of a scar on the veteran's 
head is not of record, or in the alternative, competent 
evidence of a nexus between a claimed scar and active 
military service is not of record.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active military service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A right knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).

3.  A left knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).

4.  A right ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

5.  A left ankle disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).

6.  A scar on the veteran's head was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

The veteran asserts that he injured his right and left ankles 
in September 2001 and incurred low back, right and left knee 
disabilities in May 2002 while in service.  A review of the 
veteran's medical records does not show current disability of 
low back, right or left knees or right or left ankles.  The 
veteran's claim of a scar to his head will be discussed 
below.

The veteran's service treatment records are negative for any 
complaints of a low back, right or left knee or right or left 
ankle injury while in service.  The enlistment examination 
shows that the veteran entered service without any back, knee 
or ankle pain or injuries and without any problems with his 
joints.  September 2000 medical records show that the veteran 
was instructed to report any back injuries to the medical 
department, however, no injuries were reported.  The records 
throughout service are negative for any complaints of a back, 
knee or ankle injury.  The veteran's separation examination 
of June 2003 shows no complaints and his lower extremities 
and spine were marked as normal, providing evidence against 
this claim.

The post-service medical records also show no indication of a 
low back, right or left knee, or right or left ankle 
disability, nor are there any complaints of any low back, 
knee or ankle injury or pain.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

As there is no current disability, the presumptive 
regulations are not for application.  Accordingly, the 
preponderance of the evidence is against the claims of 
service connection for a low back, bilateral knee and 
bilateral ankle disability, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

The Board has carefully considered the veteran's claims.  
With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the veteran is not competent to state he has a 
disability related to an injury and then relate this 
disability to an injury in service from November 1999 to 
November 2003.  Most importantly in the case, the veteran has 
failed to provide any medical evidence of a disability 
related to service while at the same time service medical 
evidence provides evidence against these claims, indicating 
no problems.  The veteran's statements to the VA regarding 
his claims are, at best, vague.  He failed to attend his 
hearing, his VA examination, and his limited statements to 
the VA have been exceedingly short, with highly limited 
probative value. 

Simply stated, the Board finds that the service medical 
records, which provide evidence against these claims, 
outweigh the veteran's contentions. 

The veteran also asserts that he incurred a scar on his head 
in February 2003 while in service.  A review of the veteran's 
medical records does not show a current scar on the veteran's 
head.  

A review of the veteran's service treatment records show that 
on his enlistment he indicated that he had a scar on his 
body, which was noted to be on his right foot and considered 
none disabling.  Throughout the veteran's service, there were 
no injuries or complaints with regard to the veteran's head.  
The veteran also did not complain of any scaring.  His 
separation examination notes marks and scars.  No elaboration 
was provided by the veteran or the examiner.  

As discussed above, a veteran can only receive service-
connected compensation if he shows a current disability.  See 
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Accordingly, the preponderance of the evidence is against the 
claim of service connection for a scar on the veteran's head 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Additionally, VA will request that the claimant provide any 
evidence in his or her possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in March 2004, prior to the 
initial adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of March 2004 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  Notwithstanding the belated Dingess 
notice, the Board finds that because a preponderance of the 
evidence is against the claims, any questions as to the 
appropriate effective date to be assigned are rendered moot.  
The appellant has not been prejudiced.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records.  The VA also attempted to provide the 
veteran with an examination in connection with his claims; 
however, he failed to appear for the examination.  The duty 
to assist is not a one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Under § 3.655, the Board finds no good cause for the veteran 
to have failed to attend the VA examination scheduled by the 
RO.  As indicated within 38 C.F.R. § 3.655(a), "good cause" 
includes, but is not limited to, illness or hospitalization 
of the claimant, death of an immediate family member, etc.  

Under 38 C.F.R. § 3.665(b), when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record, as it was done in this case. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

ORDER

Entitlement to service connection for a low back disability 
is denied. 

Entitlement to service connection for a right knee disability 
is denied. 

Entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for a right ankle 
disability is denied. 

Entitlement to service connection for a left ankle disability 
is denied. 

Entitlement to service connection for a scar on the veteran's 
head is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


